Citation Nr: 1210731	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected residuals of a stress fracture of the left femur.

2.  Entitlement to an initial compensable disability rating for the service-connected residuals of a stress fracture of the right femur.

3.  Entitlement to an initial compensable disability rating for the service-connected residuals of a stress fracture of the left middle metatarsal.

4.  Entitlement to service connection for bilateral knee disability, to include tendonitis and patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from September 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connected for residuals of stress fractures of the left femur (0%), right femur (0%), and left middle metatarsal (0%) and denied service connection for a bilateral knee disability, to include tendonitis and patellofemoral pain syndrome.  The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on her part is required.

REMAND

In the substantive appeal which was received at the RO in July 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In a September 2009 letter, the RO asked the Veteran to clarify whether she wished to testify at a hearing conducted before a VLJ in person at the RO, via videoconferencing, or in person in Washington, D.C.  According to the letter, if the Veteran failed to respond to the request for clarification of her hearing wishes, the RO would schedule her for an in-person hearing with a VLJ at the RO.  

The Veteran failed to respond to the RO's request.  Although the RO's September 2009 letter was not returned to the RO by the United States Post Office as undeliverable, subsequent letters furnished to the Veteran at her address of record (which was the address to which the RO sent its September 2009 letter) were returned to the agency of original jurisdiction as undeliverable.  

Of particular significance to the Board is the fact that the Veteran has not been provided with her requested hearing, nor has she withdrawn such hearing request.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran her requested hearing.

Accordingly, the case is REMANDED for the following action:

After confirming the Veteran's current address to the extent possible, schedule her for a hearing before a VLJ at the RO.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

